DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28, 30, 31, 36-40, 42, and 56-57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Donoghue (U.S. Publication 2009/0048602).
O’Donoghue discloses an invention comprising a drill bit and a method of using the drill bit. The drill bit has at least one cutting edge extending along a substantial portion of the cutting head of the drill bit in a plane substantially parallel to a longitudinal axis of the drill bit (page 5 paragraph 60), wherein the shape of the drill bit is allows widening of a bore hole as the bore hole is being drilled and wherein the flutes of the drill bit remove bone chips/shavings from the bore via rotation of the drill bit without moving the drill bit in and out of the hole. The drill bit further comprises a leading side of a first flute blade and a trailing side of the first flute blade facing the leading side of the first flute blade form a groove (34-52) that results in a longitudinal passageway for bone chips/shavings to travel such that the bone chips/shaving travel the passageway during drilling (see Figure 2). The drill bit is further designed to be used without a pilot hole (page 4 paragraph 40 to page 5 paragraph 51). The drill bit further comprises reliefs (58) on the flute blades at the distal end of the drill bit, wherein the compound conical hole bored into the skull constantly narrows along the depth (see Figure 4).
. 
Claim Rejections - 35 USC § 103
           The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

          Claims 28, 30-32, 36-40, 42, 47-52, and 55 are rejected as best understood under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djalilian (Baha Implant Video) in view of Hollander (U.S. Patent 6,106,292).
           Djalilian discloses a method comprising the steps of obtaining access to the skull through the skin of a patient via an incision and boring a hole into solid bone of the skull with a drill bit (minute 1:05), wherein the boring is performed substantially concentric with of the created hole, the hole perpendicular to the surface of the bone (minute 1:33), and wherein the boring step is performed for the time needed to get to the desired depth (the video shows the bore being created in less than a minute). The method further comprises the step of boring the hole to a depth of about 3 mm to no more than about 5 mm (minute 1:13; page 3 of provided screenshots), wherein the boring is first performed with a removable spacer and removing the spacer to complete the hole at a depth of at 
           Regarding the drill forming a compound conical bore, Hollander discloses a drill bit (see Figures 7-9) defining a compound conical exterior geometry, i.e. the drill bit includes a partially spherical/hemispherical/truncated hemispherical tip in combination with a tapering conical fluted portion along the longitudinal axis in order to improve drill bit performance during use (column 2 lines 11-13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to invention of Djalilian wherein the drill includes a compound conical exterior geometry configured to drill a compound conical bore in view of Hollander in order to improve drill bit performance during use. The invention of Djalilian as modified by Hollander discloses a method comprising the step of boring a compound conical hole into the solid bone, wherein at least one cutting edge of the drill bit extends along at least a substantial portion of a cutting head of the drill bit in a plane substantially parallel to the longitudinal axis of the 
           Regarding the incision being less than about 10mm, Djalilian discloses a method wherein the skin incision is about 30mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to try the method of Djalian wherein the incision is less than about 10mm in order to reduce trauma and speed up recovery time for the patient. 
           Claims 33-35, 43, 45, 46, 53, and 54 are rejected as best understood under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djalilian (Baha Implant Video). 
           Djalilian discloses a method comprising the steps of obtaining access to the skull through the skin of a patient via an incision and boring a hole into solid bone of the skull with a drill bit (minute 1:05), wherein the boring is performed substantially concentric with of the created hole, the hole perpendicular to the surface of the bone (minute 1:33), and wherein the boring step is performed for the time needed to get to the desired depth (the video shows the bore being created in less than a minute). The method further comprises the step of boring the hole to a depth of about 3 mm to no more than about 5 mm (minute 1:13; page 3 of provided screenshots), wherein the boring is first performed with a removable spacer and removing the spacer to complete the hole at a depth of at least 4 mm (minute 1:21; page 4 of provided screenshots). The method further comprises the step of widening the hole with a countersink (minute 1:25; page 5 of 
           Regarding the steps being performed at least 25, 50, or 100 times, Djalilian discloses a method as discussed above that over the lifetime of a surgeon’s career will be done on hundreds of patients. The claims do not place a space or time limitation of when and where the patients are to be treated by the procedure. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to try to perform the steps of the method at least 25, 50, or 100 times on different patients during the career of a surgeon in order to help as many patients as possible. 
           Regarding the bore being drilled within a minute of accessing the skull, Djalilian discloses a method of drilling a bore after accessing the skull, but the reference is silent regarding the amount of time it takes the surgeon to drill the bore after accessing the skull. Surgeons perform the steps of a surgical procedure as quickly and safely as possible in order to minimize risk to the patient such as trauma and infection. Therefore, 
Response to Arguments
Applicant's arguments filed March 12th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that U.S. Publication 2009/0048602 (O’Donoghue reference) does not disclose a method comprising the steps of claim 28 is not persuasive. First, claim 28 requires the step of obtaining access to the skull through skin of a patient. As the examiner discussed on page 8 of the office action mailed November 25th, 2020, Figure 4 of the reference clearly shows the surgeon accessing the skull. Second, claim 28 requires the step of boring a compound conical hole into the skull. As discussed in the previous office action, Figure 4 shows a surgeon using the drill bit to drill a compound conical hole, i.e. the drill bit has a compound conical shape and therefore forms the same shape in the skull, into skull with the drill bit. Therefore, U.S. Publication 2009/0048602 clearly discloses the method steps of claim 28 as presented. The applicant’s argument that the Hollander reference cannot be used to teach structural limitations required in a method claim is not persuasive. As discussed before, Dhalilian discloses a method of accessing a skull and using a drill bit to bore a hole into the bone of the skull, but the reference does not disclose all the structural limitations of the drill bit required by the claims, i.e. the drill bit being configured to make a compound conical bore (claim 28), the drill bit having at least one cutting edge that extends along at least a substantial portion of a cutting head of the drill bit in a plane substantially parallel to a longitudinal axis of the drill bit (claim 30), etc. The examiner is st, 2015) the independent method claim (28) did not require all the specifics of the independent apparatus claim (1) and could therefore be performed with another materially different product making the restriction requirement proper. The restriction requirement of the parent does not prevent any reference that teaches structural limitations of the current applications claims to be used just because the reference was used and/or cited in the parent application. The remainder of the applicant’s arguments have been responded to in previous office actions. The limitations of the new claims are discussed above in the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775